Citation Nr: 0327909	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
service connection for residuals of right ankle disability 
and right inguinal hernia, and denied reopening of a claim 
for service connection for acne vulgaris (skin condition).  
The veteran was provided a statement of the case in response 
to his notice of disagreement and was informed of the 
requirement that he submit a timely substantive appeal to 
perfect his appeal.  The veteran thereafter submitted a 
substantive appeal with respect to the denials of service 
connection for right ankle disability and a right inguinal 
hernia.  However, he did not mention the skin issue in this 
substantive or in any other documentation submitted to the RO 
subsequent to the issuance of the statement of the case.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
matter.

The Board further notes that in a February 2000 rating 
decision, the RO incorrectly addressed the ankle and hernia 
issues on a finality basis; however, it correctly addressed 
these matters on a de novo basis in a June 2002 rating 
decision and a June 2002 supplemental statement of the case.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In an attempt to comply with the notification requirements of 
the VCAA, the RO sent the veteran letter in February 2002 
informing him of the evidence and information needed to 
substantiate his claims, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the veteran 
should submit if he did not desire VA's assistance in 
obtaining such evidence.  

In written argument submitted in September 2003, the 
representative essentially indicated that notwithstanding the 
foregoing notice letter, the veteran was not aware that he 
should submit lay evidence supportive of his claims.  

The Board also notes that in the RO's February 2002 letter to 
the veteran, the veteran was informed that if the evidence 
and information requested in the letter were not received by 
April 20, 2002, the RO would decide the claims based on the 
evidence of record.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  It should 
also inform him that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified, but not 
provided, by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claims.

4.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to 
the veteran and his representative and 
afford them the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The veteran need take no action until he is otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




